835 F.2d 710
ROSENTHAL & COMPANY, a partnership, and FGL CommodityServices, Inc., an Iowa Corporation, Plaintiffs-Appellees,v.ROTHWELL COTTON COMPANY, INC., a Texas Corporation,Defendant-Appellant.
No. 86-1510.
United States Court of Appeals,Seventh Circuit.
Dec. 11, 1987.

Appeal from the United States District Court for the Northern District of Illinois, Eastern Division;  Prentice H. Marshall, Judge.


1
Prior Report:  827 F.2d 246.


2
Before BAUER, Chief Judge, and FLAUM, Circuit Judge and REYNOLDS, Senior District Judge*.

ORDER

3
On consideration of the petition for rehearing with suggestion for rehearing en banc filed in the above-entitled cause by Defendant-Appellant Rothwell Cotton Company, Inc., no judge in active service has requested a vote thereon, and all of the judges on the original panel have voted to deny the petition for rehearing.  Accordingly,


4
IT IS HEREBY ORDERED that the aforesaid petition for rehearing be, and the same is, DENIED.


5
In addition, the court amends its opinion of August 24, 1987 as follows:


6
Footnote 1, on page 249, should read as follows:  delete everything after "reconsider in the district court." on page 6;  insert instead:  " 'Arguments not raised in the briefs are waived....'  United States v. Hornick, 815 F.2d 1156, 1159 (7th Cir.1987) (citation omitted).  Because Rothwell ignored this contention until oral argument, the court will not consider what role, if any, Rosenthal's "judicial admission" played in this action."


7
IT IS SO ORDERED.



*
 The Honorable John W. Reynolds, Senior District Judge for the Eastern District of Wisconsin, is sitting by designation